FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – MARCH 15, 2011 BAYTEX CONFIRMS MONTHLY DIVIDEND FOR MARCH AT $0.20 PER SHARE CALGARY, ALBERTA (March 15, 2011) - Baytex Energy Corp. (TSX, NYSE: BTE) announces that a cash dividend of $0.20 per share in respect of March operations will be paid on April 14, 2011 to shareholders of record on March 31, 2011. The ex-dividend date is March29, 2011. The U.S. dollar equivalent dividend amount is approximately US$0.2049 per share assuming a foreign exchange rate of 1.0247 USD/CAD. The actual U.S. dollar equivalent dividend for shareholders who hold through a brokerage firm will be based on the exchange rate in effect on the payment date and net of applicable Canadian withholding taxes. Registered shareholders are paid directly by Baytex’s transfer agent, Valiant Trust Company, and the actual U.S. dollar equivalent dividend will be based on the exchange rate in effect on the record date and net of applicable Canadian withholding taxes. The annualized dividend of $2.40 per share represents a cash-on-cash yield of approximately 4.6% based on the closing price of our common shares on the Toronto Stock Exchange on March14, 2011 of $52.39. Baytex has a Dividend Reinvestment Plan (the "DRIP") that provides a convenient and cost-effective method for eligible holders in Canada and the United States to maximize their investment in Baytex by reinvesting their monthly cash dividends to acquire additional common shares.For further information regarding the DRIP, please visit our website at www.baytex.ab.ca or contact Valiant Trust Company at 1-866-313-1872. The common shares of Baytex Energy Corp. are traded on the Toronto Stock Exchange and the New York Stock Exchange under the trading symbol BTE. All dollar amounts in this press release are Canadian dollars unless otherwise identified. For further information, please contact: Baytex Energy Corp. Anthony Marino, President and Chief Executive Officer Telephone: (587) 952-3100 Derek Aylesworth, Chief Financial Officer Telephone: (587) 952-3120 Brian Ector, Director of Investor Relations Telephone: (587) 952-3237 Toll Free Number: 1-800-524-5521 Website: www.baytex.ab.ca
